DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 20 and 21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The invention of cancelled claim 1 and claims 2-19 and the invention of claims 20-21 are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed could be used to practice another and materially different process, such as one in which the fluid mixing device is moved up and down or side to side instead of being rotated as required by claim 20.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20 and 21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
In view of the cancellation of claim 1, the rejections of claim 1 under 35 USC 112(b) are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-6, 10, 11, 13, 14, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US PGPub 2016/0016134, hereinafter Smith).
Regarding claim 2, Smith discloses a fluid mixing device, comprising:
a shroud (figure 7B, blade ring 25) defining a first side (upper end) and a second side (lower end) opposing the first side, the shroud including an opening passing therethrough from the first side to the second side such that the shroud defines an outer surface and an inner surface (see figure 7B);
a mounting shaft (central hub in figure 7B, labelled as rod 7 in other figures) disposed within the opening of the shroud; and
blades (mixing blades 15A, 15B, 15C) disposed within the opening of the shroud, each of the blades extending from or attached to an outer surface of the mounting shaft at one end, and extending from or attach to the inner surface of the shroud at an opposing end (see figures 7A and 7B).
Regarding claim 3, Smith discloses the shroud definite a cylindrical configuration (figures 7A and 7B, blade ring 25).
Regarding claim 4, Smith discloses the mounting shaft (figure 7A, central hub) being centrally disposed relative to the opening of the shroud (blade ring 25).
Regarding claim 5, Smith discloses the mounting shaft (figure 7A, central hub) being aligned with a central longitudinal axis of the opening of the shroud (blade ring 25).
Regarding claim 6, Smith discloses a distance from the first side (figure 7B, upper end of blade ring 25) to the second side (lower end of blade ring 25) of the shroud defines a length of the shroud (see figure 7B).
Regarding claim 10, Smith discloses each of the blades being a helical blade (paragraph 0072, “helical pitch”).
Regarding claim 11, Smith discloses each blade forming a 120 degree revolution along a length of the respective blade (paragraph 0072, “a circumferential angle of about 120 degrees”).
Regarding claim 13, Smith discloses the blades including three blades (figure 7B, blades 15A, 15B, 15C) that are radially disposed 120 degrees from each other (see figures 7A and 7B; paragraph 0072).
Regarding claim 14, Smith discloses the shroud, mounting shaft, and blades being integrally formed (See figures 7A and 7B).  As can be seen in the figures, no attachment structures can be seen between the structure, and thus they are considered to be integrally formed.
Regarding claim 16, Smith discloses the mounting shaft including an opening formed therein, the opening of the mounting shaft being configured to receive an elongated shaft for connection to an external rotary device (see figures 3B, 4B, 5B, and 9B; paragraph 0066, “rod 7 is secured to the mixing head at the central opening 16”).  Although no cutaway view of the embodiment of figures 7A and 7B is shown, given that every other embodiment includes an opening for the mounting of the shaft, it stands to reason that this feature would be part of the embodiment of figures 7A and 7B as well.  This applies to claim 18 as well.
Regarding claim 18, Smith discloses the opening formed in the mounting shaft extending a partial length of the mounting shaft (see figures 3B, 4B, 5B, and 9B).
Regarding claim 19, Smith would inherently cause the recited flow when rotated based on the shape of the blades and shroud, meeting the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPub 2016/0016134, hereinafter Smith) in view of Varone (US PGPub 2015/0360187, hereinafter Varone).
Regarding claim 7, Smith is silent to the length of the mounting shaft being equal to the length of the shroud.  Varone teaches a fluid mixing device (figure 2) including a shroud (surrounding blades 10) and a mounting shaft (at center of blades 10) wherein the length of the mounting shaft is equal to the length of the shroud (see figures 2 and 3).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Smith with the relative dimensions of Varone because the change in relative dimensions would provided only the expected result of mixing materials, as evidenced by the references.
Regarding claim 8, Smith is silent to the extending of the blades as recited.  Varone teaches a fluid mixing device (figure 2) including a shroud (surrounding blades 10) and blades (blades 10) that extend from a first position aligned with the first side of the shroud to a second position aligned with a second side of the shroud (see figures 2 and 3).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Smith with the relative dimensions of Varone because the change in relative dimensions would provided only the expected result of mixing materials, as evidenced by the references.
Regarding claim 9, Smith is silent to the length of the blades being equal to the length of the shroud.  Varone teaches a fluid mixing device (figure 2) including a shroud (surrounding blades 10) and blades (blades 10) that are equal in length to the shroud (see figures 2 and 3).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Smith with the relative dimensions of Varone because the change in relative dimensions would provided only the expected result of mixing materials, as evidenced by the references.
Regarding claim 12, Smith discloses blades that form a 120 degree revolution (paragraph 0072, “a circumferential angle of about 120 degrees”), but is silent to this revolution taking place from the first position to the second position.  Varone teaches a fluid mixing device (figure 2) including a shroud (surrounding blades 10) and blades (blades 10) that extend from a first position aligned with the first side of the shroud to a second position aligned with a second side of the shroud (see figures 2 and 3).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Smith with the relative dimensions of Varone because the change in relative dimensions would provided only the expected result of mixing materials, as evidenced by the references.  In this combination, the helical blades of Smith would extend along a 120 degree revolution from the first position at the upper end of the shroud to the second position at the lower end of the shroud.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPub 2016/0016134, hereinafter Smith).
Regarding claim 14, if it is determined that the structures of Smith are not integrally formed, it has been held that the use of one-piece construction as opposed to multi-part construction is obvious when no unexpected result is produced.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  In this case, the mixing head of Smith would operate the exact same way whether it is single-piece or multi-part construction, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the structures integrally for that reason.
Regarding claim 15, although Smith does not explicitly disclose the materials it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Sinclair & Carroll Co., Inc. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  In this case, any number of known materials would be suitable for all parts of the device of Smith, and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced the device out of a single material.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPub 2016/0016134, hereinafter Smith) in view of Yu et al. (US 7556766, hereinafter Yu).
Regarding claim 17, Smith is silent to the opening formed in the mounting shaft extending the full length of the mounting shaft.  Yu teaches a fluid mixing device (figure 8) having a mounting shaft (attachment site 38) including an opening that extends the entire length of the mounting shaft (see figure 8).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the mounting shaft of Yu for that of Smith because the simple substitution of one known mounting shaft for another would have provided only the predictable result of allowing a driving shaft to be mounted to the mixing device, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Response to Arguments
Although the rejection of claim 1 has been withdrawn, new rejections are presented for new claims 2-19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774